Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kvamme (U.S. Patent Publication No. 2015/0192459).
Regarding claim 1, Kvamme teaches an ultraviolet (UV) sensing apparatus, comprising: a UV sensor configured to detect narrow-band UV photons in a field of view facing in a first direction; (Abstract; See "Disclosed are methods and apparatus for reflecting, towards a sensor, extreme ultra-violet (EUV) light that is reflected from a target substrate. The system includes a first mirror arranged to receive and reflect the EUV light that is reflected from the target substrate") and a reflective parabolic dish fixed relative to the UV sensor, wherein the reflective parabolic dish includes a reflective concave surface facing the UV sensor in a second direction, wherein the reflective concave surface is configured to reflect the narrow-band UV photons toward the UV sensor. (Par. 0057, FIGs. 1-3; See "FIG. 3 is an optical ray diagram of a mirror distribution 388 for reflective objective optics in accordance with a second embodiment of the invention. In this embodiment, Ml, M2, M3, and M4 mirrors (302, 304, 306, and 308) are arranged such that the patterned light 126 reflects from the Ml, M2, M3, and M4 mirrors (302, 304, 306, and 308, respectively) in that order. In this arrangement, the Ml mirror 302 is concave, the M2 mirror 304 is concave, the M3 mirror 306 is convex, the M4 mirror 308 is concave. Hence, the mirrors are, in order: concave; convex; concave; and convex.")
the UV sensing apparatus of claim 8, wherein the reflective parabolic dish includes a focal length to diameter ratio greater than 0.25. (Par. 0049; See "A small mirror is generally defined as having a size or diameter that is less than about 50 mm or, more specifically, less than 15 mm ( e.g., on the side that is receiving the light. In contrast, large mirrors that can be easily made with an aspherical surface include mirrors having a size or diameter that is equal to or higher than about 200 mm (on the side that is receiving the light).")
Regarding claim 11, Kvamme teaches the UV sensing apparatus of claim 10, wherein a diameter of the reflective parabolic dish is less than 8 inches or is perforated. (Par. 0049; See "A small mirror is generally defined as having a size or diameter that is less than about 50 mm or, more specifically, less than 15 mm ( e.g., on the side that is receiving the light. In contrast, large mirrors that can be easily made with an aspherical surface include mirrors having a size or diameter that is equal to or higher than about 200 mm ( on the side that is receiving the light).")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of Pettegrew et al. (U.S. Patent Publication No. 2016/0105649).
Regarding claim 2, Kvamme teaches the UV sensing apparatus of claim 1 (see above) but fails to teach wherein the UV sensor includes a Geiger-Mueller tube.
Pettegrew et al. makes up for the deficiencies in Kvamme. Pettegrew et al. teaches wherein the UV sensor includes a Geiger-Mueller tube. (Par. 0085; See "The camera 2100 also includes a fourth logic 
Regarding claim 3, Kvamme fails to teach the UV sensing apparatus of claim 2, wherein a portion of the Geiger-Mueller tube is disposed at a focal point of the reflective parabolic dish.
Pettegrew et al. makes up for the deficiencies in Kvamme. Pettegrew et al. teaches the UV sensing apparatus of claim 2, wherein a portion of the Geiger-Mueller tube is disposed at a focal point of the reflective parabolic dish. (Par. 0085; See "The camera 2100 also includes a fourth logic 2134 that communicates with the drone. Communicating with the drone may include receiving sensor data or imagery data. The imagery data may include drone position and orientation data, image acquisition parameters for the drone, or data from which an image can be made. The sensor or imagery data may include imagery from different cameras (e.g., visual, IR, NIR, LWIR) or from other sensors (e.g., thermometer, barometer, Geiger counter).")
Kvamme and Pettegrew et al. are both directed to ultra-violet sensors and are obvious to combine because Kvamme is improved with the Geiger counter within Pettegrew et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Pettegrew et al.
Further, the UV sensor within Kvamme is disposed at a focal point of the reflective parabolic dish therefore, if it would be obvious to combine these references, which they are as seen above, then the Geiger counter would be placed in the UV sensor which would then also be disposed at a focal point of the reflective parabolic dish as required by claim 3. 
Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of  Ford et al. (U.S. Patent Publication No. 2011/0036983).
Regarding claim 4, Kvamme teaches the UV sensing apparatus of claim 1 (see above) but fails to teach wherein the reflective concave surface is metallic. 
Ford et al. makes up for the deficiencies in Kvamme. Ford et al. teaches wherein the reflective concave surface is metallic. (Par. 0045; See "Referring now to FIGS. 7a, 7b, 7c and 7d in addition to FIG. 3, using various combinations and orientations of fixed positive and negative spherical, aspheric, cylindrical, irregular or highly custom lenses, and other optical devices arranged to tailor to specific needs, the shape of the beam 16 could be further adjusted, resulting in a cone (see FIG. 7a), or a triangle collimated in one axis (x ory) (see FIGS. 7b and 7c) for example. Holographic optical elements (HOE lenses) may also be used to shape the beam 16 as well as reflectors, metallic mirrors, regular and/or unusual and irregular mirrors, having spherical, pyramid, or other convex or concave configuration.")
Regarding claim 6, Kvamme teaches the UV sensing apparatus of claim 1 (see above) but fails to teach wherein the reflective concave surface is covered with at least one material selected from aluminum, zinc, tin, and reflective polymer. 
Ford et al. makes up for the deficiencies in Kvamme. Ford et al. teaches wherein the reflective concave surface is covered with at least one material selected from aluminum, zinc, tin, and reflective polymer. (Par. 0032; See "Zinc selenide and zinc sulfide (operates between 600 nm and 20 μm) could be used as well, either alone (if used for the sole purpose of retaining the gas 44) or in combination with other materials (if it is desirable to achieve filtering of the emitted wavelengths, as these materials are generally transparent to visible and near-IR radiation).")
Kvamme and Ford et al. are both related to reflective parabolic surfaces and are obvious to combine because Kvamme is improved with the materials of the concave surface taught within Ford et al. which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of  Liu (U.S. Patent Publication No. 2007/0275344).
Regarding claim 5, Kvamme teaches the UV sensing apparatus of claim 1 (see above) but fails to teach wherein the reflective concave surface is a metalized polymer.
Liu makes up for the deficiencies in Kvamme. Liu teaches wherein the reflective concave surface is a metalized polymer. (Par. 0032; See "The parabolic reflector 410 redirects the high divergence angle beam to a near collimated beam. The reflector 410 is consisted of a mounting thread 410a, a high reflectance inner surface 410c, and a cap stopper 410b. The mounting threads 410a mounts the LED illumination optic module to a handpiece head as will be discussed in detail in FIG. 7. The high reflectance surface 410c provides reflectivity of over 95, for example 98%, at the LED emitted wavelength range. Example materials for 410 are copper, aluminum and plastics. Electroplating of copper with chromium, zinc, aluminum, and silver offers the best reflectivity. Alternatively, high reflective thin films such as multiplayer metal oxide or polymer films can be evaporated or coated and post mounted at the inner surface 410c to achieve the desired results.")
Kvamme and Liu are both related to reflective parabolic surfaces and are obvious to combine because Kvamme is improved with the materials of the concave surface taught within Liu which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Liu.
Claims 7, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of Taptic et al. (U.S. Patent Publication No. 2018/0337731).
the UV sensing apparatus of claim 1 (see above) but fails to teach further comprising: an unmanned aerial vehicle (UAV) carrying the UV sensor and the reflective parabolic dish, wherein the UAV includes a set of rotors for propulsion.
Taptic et al. makes up for the deficiencies in Kvamme. Taptic et al. teaches further comprising: an unmanned aerial vehicle (UAV) carrying the UV sensor and the reflective parabolic dish, wherein the UAV includes a set of rotors for propulsion. (FIG. 4 & Par. 0023; See "In some embodiments either alone or together with any one or more of the aforementioned and/or after-mentioned embodiments, the step of controlling the drone includes flying the drone to install the antenna to the base, climbing the drone up the structure to install the antenna to the base, or raising the drone to install the antenna to the base" & Par. 0048; See "Waveguide 16 is formed by portions 18 , 20 , closed end 22 , and any symmetrical portion 23 (i.e., cylindrical, square, etc.) of antenna 12 up to open end 24 . In the illustrated embodiment, open end 24 is shown as being flared into an open-ended conical or pyramidal shaped horn. Of course, it is contemplated by the present disclosure for open end 24 to have any desired shape such as, but not limited to, a parabolic shape, a dish shape, a planar shape, and others. In some embodiments, open end 24 includes a cover 26 that is transparent to radio waves")
Regarding claim 8, Kvamme fails to teach the UV sensing apparatus of claim 7, wherein the reflective parabolic dish is secured to the UAV such that the first and second directions are perpendicular to a forward flight path of the UAV.
Taptic et al. makes up for the deficiencies in Kvamme. Taptic et al. teaches the UV sensing apparatus of claim 7, wherein the reflective parabolic dish is secured to the UAV such that the first and second directions are perpendicular to a forward flight path of the UAV. (FIG. 4 & Par. 0023; See "In some embodiments either alone or together with any one or more of the aforementioned and/or after-mentioned embodiments, the step of controlling the drone includes flying the drone to install the antenna to the base, climbing the drone up the structure to install the antenna to the base, or raising the drone to install the antenna to the base" & Par. 0048; See "Waveguide 16 is formed by portions 18 , 20 , closed end 22 , and any symmetrical portion 23 (i.e., cylindrical, square, etc.) of antenna 12 up to open end 24 . In the 
Regarding claim 10, Kvamme fails to teach the UV sensing apparatus of claim 7, wherein the reflective parabolic dish is secured to the UAV such that the first and second directions are not perpendicular to a forward flight path of the UAV.
Taptic et al. makes up for the deficiencies in Kvamme. Taptic et al. teaches the UV sensing apparatus of claim 7, wherein the reflective parabolic dish is secured to the UAV such that the first and second directions are not perpendicular to a forward flight path of the UAV. (FIG. 4 & Par. 0023; See "In some embodiments either alone or together with any one or more of the aforementioned and/or after-mentioned embodiments, the step of controlling the drone includes flying the drone to install the antenna to the base, climbing the drone up the structure to install the antenna to the base, or raising the drone to install the antenna to the base" & Par. 0048; See "Waveguide 16 is formed by portions 18 , 20 , closed end 22 , and any symmetrical portion 23 (i.e., cylindrical, square, etc.) of antenna 12 up to open end 24 . In the illustrated embodiment, open end 24 is shown as being flared into an open-ended conical or pyramidal shaped horn. Of course, it is contemplated by the present disclosure for open end 24 to have any desired shape such as, but not limited to, a parabolic shape, a dish shape, a planar shape, and others. In some embodiments, open end 24 includes a cover 26 that is transparent to radio waves")
Kvamme and Taptic et al. are obvious to combine because Kvamme is improved with UAV taught within Taptic et al. which were well known before the effective filing date of the claimed invention. Combining these references would result in a UAV carrying the UV sensor apparatus as taught within Kvamme. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Taptic et al.
.
Claims 12, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of  Moore et al. (NPL: “Autonomous Inspection of Electrical Transmission Structures with Airborne UV Sensors NASA Report on Dominion Virginia Power Flights of November 2016”).
Regarding claim 12, Kvamme teaches an ultraviolet (UV) sensing apparatus coupled to the UAV body, wherein the UV sensing apparatus includes a UV sensor facing a reflective concave surface of a reflective parabolic dish, wherein the UV sensor is configured to detect narrow-band UV photons reflected off the reflective concave surface; (Par. 0057, FIGs. 1-3; See "FIG. 3 is an optical ray diagram of a mirror distribution 388 for reflective objective optics in accordance with a second embodiment of the invention. In this embodiment, Ml, M2, M3, and M4 mirrors (302, 304, 306, and 308) are arranged such that the patterned light 126 reflects from the Ml, M2, M3, and M4 mirrors (302, 304, 306, and 308, respectively) in that order. In this arrangement, the Ml mirror 302 is concave, the M2 mirror 304 is concave, the M3 mirror 306 is convex, the M4 mirror 308 is concave. Hence, the mirrors are, in order: concave; convex; concave; and convex.") and a processor in communication with the UV sensing apparatus, wherein the processor is configured with processor-executable instructions to perform operations comprising: (Par. 0025; See "The signals captured by the sensor 110 can be processed by a data processing system 112 or, more generally, by a signal processing device, which may include an analog-to digital converter configured to convert analog signals from the sensor 110 into digital signals for processing. The data processing system 112 may be configured to analyze intensity, phase, and/or other characteristics of the sensed light beam. The data processing system 112 may be configured (e.g., with programming an unmanned aerial vehicle (UAV) system, comprising: a UAV body; controlling a flight control of the UAV to fly the UAV along a selected route; and determining whether a corona or arc is detected along the selected route based on UV measurements received from the UV sensing apparatus, wherein the corona or arc is generated by a power system.
Moore et al. makes up for the deficiencies in Kvamme. Moore et al. teaches an unmanned aerial vehicle (UAV) system, comprising: a UAV body; (Abstract; See "A UAV built with commercial, off-the-shelf hardware and software, supplemented with custom sensor logging software, measured ultraviolet emissions from a test generator placed on a low-altitude substation and a medium-altitude switching tower.") controlling a flight control of the UAV to fly the UAV along a selected route; (Pg. 7, ll. 1-7; See "This result was verified in a back-and-forth manual flight in front of the substation (S2_1). The UAV was kept oriented approximately north so that it was flying forward and then backward multiple times; several peaks of signal strength (which correspond to points of nearest approach) are seen from the right sensor. Additionally, the UAV flight path was transmitted to a remote NASA UAS Traffic Management (UTM, reference [7]) server during this flight.") and determining whether a corona or arc is detected along the selected route based on UV measurements received from the UV sensing apparatus, wherein the corona or arc is generated by a power system. (Figure 6; Pg. 7, ll. 8-17; See "Finally, corona camera recording and UTM flight path transmission was conducted in the trio of measurement flights S2_3, S2_4, and S2_5 (Figure 5 and bottom of Table 1)2. The UAV altitude was varied in these three flights so as to frame it in the limited field of view of the corona camera. Altitudes of 9.8 feet (3 meters; flight S2_3) and 16.4 feet (5 meters; flight S2_4) were too low and too high, respectively, to capture the UAV within 
Kvamme and Moore et al. are both directed to ultra-violet sensors and are obvious to combine because Kvamme is improved with the UAV taught within Moore et al. et al. which were well known before the effective filing date of the claimed invention. Further, Kvamme is improved by detecting a corona or arc as taught within Moore et al. Combining these references would result in a UAV carrying the UV sensor apparatus as taught within Kvamme which is capable of detecting a corona or arc as taught within Moore et al. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Moore et al.
Regarding claim 13, Kvamme fails to teach wherein the UV sensor includes a Geiger-Mueller tube disposed at a focal point of the reflective parabolic dish. 
Moore et al. makes up for the deficiencies in Kvamme. Moore et al. teaches wherein the UV sensor includes a Geiger-Mueller tube disposed at a focal point of the reflective parabolic dish. (Figure 11; Pg. 15, ll. 9-11; See “Figure 11 shows the improvement in sensitivity of a commercial line of UV sensors [18] that use the photoelectric effect to sense narrow-band UV photons in a Geiger-Mueller tube and circuit configuration.”)
Kvamme and Moore et al. are both directed to ultra-violet sensors and are obvious to combine because Kvamme is improved with the Geiger counter within Moore et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Moore et al.
Further, the UV sensor within Kvamme is disposed at a focal point of the reflective parabolic dish therefore, if it would be obvious to combine these references, which they are as seen above, then the Geiger counter would be placed in the UV sensor which would then also be disposed at a focal point of the reflective parabolic dish as required by claim 13. 
 wherein the UV sensing apparatus includes a UV sensor facing a reflective concave surface of a reflective parabolic dish, wherein the UV sensor is configured to detect narrow-band UV photons reflected off the reflective concave surface. (Par. 0057, FIGs. 1-3; See "FIG. 3 is an optical ray diagram of a mirror distribution 388 for reflective objective optics in accordance with a second embodiment of the invention. In this embodiment, Ml, M2, M3, and M4 mirrors (302, 304, 306, and 308) are arranged such that the patterned light 126 reflects from the Ml, M2, M3, and M4 mirrors (302, 304, 306, and 308, respectively) in that order. In this arrangement, the Ml mirror 302 is concave, the M2 mirror 304 is concave, the M3 mirror 306 is convex, the M4 mirror 308 is concave. Hence, the mirrors are, in order: concave; convex; concave; and convex.") but fails to teach a method for detection and localization of corona discharges or electrical arcs by an unmanned aerial vehicle (UAV), comprising: controlling a flight control of the UAV by a processor of the UAV to fly the UAV along a selected route; and detecting, by the processor of the UAV, a corona or arc along the selected route based on ultraviolet (UV) measurements received from a UV sensing apparatus on the UAV.
Moore et al. makes up for the deficiencies in Kvamme. Moore et al. teaches a method for detection and localization of corona discharges or electrical arcs by an unmanned aerial vehicle (UAV), comprising: controlling a flight control of the UAV by a processor of the UAV to fly the UAV along a selected route; (Pg. 7, ll. 1-7; See "This result was verified in a back-and-forth manual flight in front of the substation (S2_1). The UAV was kept oriented approximately north so that it was flying forward and then backward multiple times; several peaks of signal strength (which correspond to points of nearest approach) are seen from the right sensor. Additionally, the UAV flight path was transmitted to a remote NASA UAS Traffic Management (UTM, reference [7]) server during this flight.") and detecting, by the processor of the UAV, a corona or arc along the selected route based on ultraviolet (UV) measurements received from a UV sensing apparatus on the UAV (Figure 6; Pg. 7, ll. 8-17; See "Finally, corona camera recording and UTM flight path transmission was conducted in the trio of measurement flights S2_3, S2_4, and S2_5 (Figure 5 and bottom of Table 1)2. The UAV altitude was varied in these three flights so as to frame it in the limited field of view of the corona camera. Altitudes of 9.8 feet 
Kvamme and Moore et al. are both directed to ultra-violet sensors and are obvious to combine because Kvamme is improved with the UAV taught within Moore et al. et al. which were well known before the effective filing date of the claimed invention. Further, Kvamme is improved by detecting a corona or arc as taught within Moore et al. Combining these references would result in a UAV carrying the UV sensor apparatus as taught within Kvamme which is capable of detecting a corona or arc as taught within Moore et al. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Moore et al.
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of  Moore et al. (NPL: “Autonomous Inspection of Electrical Transmission Structures with Airborne UV Sensors NASA Report on Dominion Virginia Power Flights of November 2016”) in further view of Ford et al. (U.S. Patent Publication No. 2011/0036983).
Regarding claim 14, Kvamme and Moore et al. fail to teach wherein the reflective concave surface is metallic.
Ford et al. makes up for the deficiencies in Kvamme and Moore et al. Ford et al. teaches wherein the reflective concave surface is metallic. (Par. 0045; See "Referring now to FIGS. 7a, 7b, 7c and 7d in addition to FIG. 3, using various combinations and orientations of fixed positive and negative spherical, aspheric, cylindrical, irregular or highly custom lenses, and other optical devices arranged to tailor to specific needs, the shape of the beam 16 could be further adjusted, resulting in a cone (see FIG. 7a), or a triangle collimated in one axis (x ory) (see FIGS. 7b and 7c) for example. Holographic optical elements 
Regarding claim 15, Kvamme and Moore et al. fail to teach wherein the reflective concave surface is covered with at least one material selected from aluminum, zinc, tin, and reflective polymer.
Ford et al. makes up for the deficiencies in Kvamme and Moore et al. Ford et al. teaches wherein the reflective concave surface is covered with at least one material selected from aluminum, zinc, tin, and reflective polymer. (Par. 0032; See "Zinc selenide and zinc sulfide (operates between 600 nm and 20 μm) could be used as well, either alone (if used for the sole purpose of retaining the gas 44) or in combination with other materials (if it is desirable to achieve filtering of the emitted wavelengths, as these materials are generally transparent to visible and near-IR radiation).")
Kvamme and Ford et al. are both related to reflective parabolic surfaces and are obvious to combine because Kvamme is improved with the materials of the concave surface taught within Ford et al. which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Ford et al.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme (U.S. Patent Publication No. 2015/0192459) in view of  Moore et al. (NPL: “Autonomous Inspection of Electrical Transmission Structures with Airborne UV Sensors NASA Report on Dominion Virginia Power Flights of November 2016”) in further view of Taptic et al. (U.S. Patent Publication No. 2018/0337731).
Regarding claim 16, Kvamme and Moore et al. fail to teach wherein the UV sensing apparatus is configured to detect the narrow-band UV photons from a first direction and the reflective parabolic dish is secured to the UAV facing in a second direction, wherein the first and second directions are perpendicular to a forward flight path of the UAV.
Taptic et al. makes up for the deficiencies in Kvamme and Moore et al. Taptic et al. teaches wherein the UV sensing apparatus is configured to detect the narrow-band UV photons from a first direction and the reflective parabolic dish is secured to the UAV facing in a second direction, wherein the first and second directions are perpendicular to a forward flight path of the UAV. (FIG. 4 & Par. 0023; See "In some embodiments either alone or together with any one or more of the aforementioned and/or after-mentioned embodiments, the step of controlling the drone includes flying the drone to install the antenna to the base, climbing the drone up the structure to install the antenna to the base, or raising the drone to install the antenna to the base" & Par. 0048; See "Waveguide 16 is formed by portions 18 , 20 , closed end 22 , and any symmetrical portion 23 (i.e., cylindrical, square, etc.) of antenna 12 up to open end 24 . In the illustrated embodiment, open end 24 is shown as being flared into an open-ended conical or pyramidal shaped horn. Of course, it is contemplated by the present disclosure for open end 24 to have any desired shape such as, but not limited to, a parabolic shape, a dish shape, a planar shape, and others. In some embodiments, open end 24 includes a cover 26 that is transparent to radio waves")
Kvamme and Taptic et al. are obvious to combine because Kvamme is improved with the UAV taught within Taptic et al. which were well known before the effective filing date of the claimed invention. Combining these references would result in a UAV carrying the UV sensor apparatus as taught within Kvamme. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Taptic et al.
Further, the reflective parabolic dish within Taptic et al. is maintained facing one direction, however, the drone which is carrying the reflective parabolic dish moves while the reflective parabolic dish remains stationary attached to the drone, therefore the reflective parabolic dish may both be perpendicular and not perpendicular to the flight path of the drone depending on the path of the drone (i.e. whether the drone is flying up/down or forward in the direction of the reflective parabolic dish) as required by claim 16.
Regarding claim 17, Kvamme teaches wherein the reflective parabolic dish includes a focal length to diameter ratio greater than 0.25. (Par. 0049; See "A small mirror is generally defined as having a size or diameter that is less than about 50 mm or, more specifically, less than 15 mm (e.g., on the side that 
Regarding claim 18, Kvamme and Moore et al. fail to teach wherein the reflective parabolic dish is secured to the UAV such that the first and second directions are not perpendicular to a forward flight path of the UAV.
Taptic et al. makes up for the deficiencies in Kvamme and Moore et al. Taptic et al. teaches wherein the reflective parabolic dish is secured to the UAV such that the first and second directions are not perpendicular to a forward flight path of the UAV. (FIG. 4 & Par. 0023; See "In some embodiments either alone or together with any one or more of the aforementioned and/or after-mentioned embodiments, the step of controlling the drone includes flying the drone to install the antenna to the base, climbing the drone up the structure to install the antenna to the base, or raising the drone to install the antenna to the base" & Par. 0048; See "Waveguide 16 is formed by portions 18 , 20 , closed end 22 , and any symmetrical portion 23 (i.e., cylindrical, square, etc.) of antenna 12 up to open end 24 . In the illustrated embodiment, open end 24 is shown as being flared into an open-ended conical or pyramidal shaped horn. Of course, it is contemplated by the present disclosure for open end 24 to have any desired shape such as, but not limited to, a parabolic shape, a dish shape, a planar shape, and others. In some embodiments, open end 24 includes a cover 26 that is transparent to radio waves")
Kvamme and Taptic et al. are obvious to combine because Kvamme is improved with the UAV taught within Taptic et al. which were well known before the effective filing date of the claimed invention. Combining these references would result in a UAV carrying the UV sensor apparatus as taught within Kvamme. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kvamme in view of Taptic et al.
Further, the reflective parabolic dish within Taptic et al. is maintained facing one direction, however, the drone which is carrying the reflective parabolic dish moves while the reflective parabolic dish 
Regarding claim 19, Kvamme teaches wherein a focal length of the reflective parabolic dish is less than 8 inches or is perforated. (Par. 0049; See "A small mirror is generally defined as having a size or diameter that is less than about 50 mm or, more specifically, less than 15 mm (e.g., on the side that is receiving the light. In contrast, large mirrors that can be easily made with an aspherical surface include mirrors having a size or diameter that is equal to or higher than about 200 mm (on the side that is receiving the light).")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M GARTRELLE/Examiner, 
Art Unit 3661  
3/16/2021


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661